DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims 1 and 6 are objected to because they include abbreviations of terms that has not been established.  The first reference to SCD and RDC should be amended to recite, “a substation configuration description (SCD)” and “a remote configuration description (RCD)”.
Claims 2-5, 7 and 8, recites “a substation”, “an SCD” and “an RCD” however are dependent on claims 1 and 6 respectively.  Where claims 1 and 6 establishes “a substation”, a substation configuration description (SCD)” and “a remote configuration description (RCD)”.  As such subsequent references to “substation”, “ (SCD)” and “(RCD)” should begin with “the” for proper antecedent bases.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (CN 103888253 A) in view of Nagaraja (WO 2015158359 A1).
As per claim 1, Hua teaches:
a synchronization system for a substation monitoring backend database, an SCD, and an RCD, comprising: a synchronization token management unit, an SCD synchronization module, an RCD synchronization module, and a monitoring backend database synchronization module, at least by (paragraph [0011-0012] describes a token mechanism in a data-processing system (e.g. synchronization token management unit/ a monitoring backend database synchronization module) that contains plurality of databases to initiate real-time synchronous data message, paragraph [0044-0045] further describes a local database which creates a token associated with data and modification of data (e.g. an SCD synchronization module), and synchronizing the data with another database (e.g. an RCD synchronization module))
the synchronization token management unit being configured to send or reclaim, to or from the SCD synchronization module or the RCD synchronization module or the monitoring backend database synchronization module, modification tokens for initiating modification information, only at most one of the modification tokens existing at a time, at least by (paragraph [0011, 0027, 0042-0043] describes creating a token,  sending and requesting a token and returning the token to be reused between local and other databases, as such describes only one token existing at a time, see also paragraph [0046])
the SCD synchronization module or the RCD synchronization module or the monitoring backend database synchronization module being configured to, when data in an SCD file or an RCD file or a monitoring backend database needs to be modified, apply for a modification token to the synchronization token management unit, perform a modification operation and write the modification information into the modification token after acquiring the modification token, and then return the modification token to the synchronization token management unit, at least by (paragraph [0030-0033] describes token of the data that execute the write operation data and the write operation include deleting and modifying data (e.g. modification token) and paragraph [0039-0043] further describes performing the write operation (deleting/modifying data) after receiving the token and returning the token after performing the write operation (deleting/modifying data))
and the synchronization token management unit reclaiming the modification token into which the modification information is written, and after the modification token passes verification, writing the modification information into a synchronization token for signal information synchronization triggering of the monitoring backend database, the SCD, and the RCD, and sending the synchronization token to two synchronization modules, which have not applied for a modification token, for synchronous modification of the data, at least by (paragraph [0038, 0047, 0054] describes token mechanism that checks the token and can execute the write operation, further more paragraph [0025-0027, 0036, 0045] further describes providing the token to other database to initiate real time message for synchronizing the data)
But Hua said local and remote databases and the data being modified and synchronized are not in the context of substation configuration description and remote configuration description.
However, Nagaraja teaches the above limitations at least by (Pg. 6 lines 25-30, describes a configuration system capable of dynamically configuring intelligent election devices (e.g. substation); Pg. 7 lines 24-35, describes set of parameter values configured for each intelligent electronic device (e.g. a substation configuration description (SCD)); Pg. 8 lines 1-15, which discloses a configuration server that maintains the configuration file of each intelligent electronic device (e.g. a remote configuration description (RCD), where the synchronization of the configuration file on the server to set the parameters values of a corresponding intelligent electronic devices uses a configuration session between the server and the intelligent electronic device (pg. 8 lines 32-38) instead of tokens as recited by the claims)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Nagaraja into the teaching of Hua because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using tokens (described in Hua) in place of sessions (described in Nagaraja) to synchronize configuration setting from the server to each intelligent electronic device and be able to distribute such setting to a plurality of devices, reduce conflicts and improve consistency as described in para. 0056 of Hua.
Regarding claim 2, claim 1 is incorporated and Hua further discloses:
wherein the modification token generated and sent by the synchronization token management unit comprises information of the synchronization module applying for the modification token and information of state in which modification is allowed, at least by (paragraph [0036] which describes the operation state of the client database requesting the token and be either synchronous or self-management, where the operation state of synchronous would allow modification via token and self-management wouldn’t allow it)
Regarding claim 3, claim 1 is incorporated and Hua further discloses:
wherein after receiving the synchronization token, the two synchronization modules, which have not applied for a modification token, perform data positioning and modification, and upon completion of the modification, feed back modified information to the synchronization token management unit, at least by (paragraph [0038-0043] describes, receiving the token, checking whether the write operation can be applied (feedback), applying the write operation (deleting/modifying data) (e.g. , perform data positioning and modification, returning the token after write operation completes and providing the token to other database to initiate real time message for synchronizing the data, is a continuous loop, as such when the other database received the token (e.g. two synchronization modules, which have not applied for a modification token) it continues the process of checking whether the write operation can be applied (feedback), applying the write operation (deleting/modifying data) (e.g. , perform data positioning and modification, returning the token after write operation completes.)
Regarding claim 4, claim 3 is incorporated and Hua further discloses:
wherein upon completion of receiving the feedback of the modified information, the synchronization token management unit notifies the SCD synchronization module, the RCD synchronization module, and the monitoring backend database synchronization module to perform self check before and after modification and generate difference information of the modification, at least by (paragraph [0038] “the write operation must check whether the data having the token having a token then can execute the write operation.”)
But Hua fails to describe: after modification and generate difference information of the modification
However, Nagaraja (WO 2015158359 A1) teaches the above limitations at least by (Pg. 11 lines 18-37- Pg. 12 lines 2, which describes the feedback which identifies the current local version of the configuration is different from the latest configuration version available on the database and identify only the new values and parameters for the newly introduced protective and or control function for the IED to be updated.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Nagaraja into the teaching of Hua because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of reducing the amount of resources and time required to apply changes by not having to apply the entire set of parameter values, as described in Pg. 11 lines 35-Pg. 12 lines 2.
Regarding claim 5, claim 4 is incorporated and Hua further discloses:
wherein in a period from the generation of the modification token by the synchronization token management unit to the completion of receiving the feedback of the modified information, the synchronization token management unit does not generate a new modification token, at least by (paragraph [0046] describes only one token existing at a time)
Claims 6 recite equivalent claim limitations as claims {1-4} above, except that they set forth the claimed invention as a method, as such they are rejected for the same reasons as applied hereinabove. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua and  Nagaraja futher in view of Clarke (US 20050234943 A1).
Regarding claim 7, claim 6 is incorporated and Hua fails to disclose:
wherein in step S2, a standard for judging whether the synchronization token management unit has an ongoing synchronization task is: whether it is in a period from the generation of the modification token by the synchronization token management unit to completion of receiving the feedback of the modified information; and if the synchronization token management unit has an ongoing synchronization task, the application for the modification token enters a queuing state until the previous synchronization task has been completed.
However, Clarke teaches the above limitations at least by (paragraph [0076-0077] which describe a current peer with the synchronization token which has not been released for the next requested peer, during this period the peer with the token is in a period from the generation of the modification token by the synchronization token management unit to completion of receiving the feedback of the modified information; and if the synchronization token management unit has an ongoing synchronization task, and therefore the system queues the request based on longest amount of time waiting for the token, and the token to provided to the peer at the top of the queue when the previous synchronization task has been completed
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Clarke into the teaching of Hua because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using tokens avoid potential conflicting edits and revisions, as described in Clarke, para. 0065.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua and  Nagaraja futher in view of Treppa et al. (WO 2004114043 A2).

Regarding claim 8, claim 6 is incorporated and Hua fails to disclose:
wherein when data modification is rolled back: a historical modification token corresponding to a to-be-rolled-back data is retrieved through the synchronization token management unit and then a reverse synchronization operation is performed: the synchronization token management unit sends a synchronization token of reverse operation to the SCD, the RCD, and the monitoring backend database respectively, and generates a rollback operation record.
However, Treppa teaches the above limitations at least by (Pg. 2 liens 14-20, “automatically discovers the members of the cluster and acquires a configuration lock on the devices preventing other users from performing conflicting operations… changes are tracked during a configuration of the cluster. If a problem occurs during a configuration, the devices may be 'rolled back' to a previous working configuration. The rollback feature helps to ensure the integrity of the configurations”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Treppa into the teaching of Hua because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of ensuring the integrity of the configurations, as described in Treppa, Pg. 2 lines 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        07/15/2022